Per Curiam.
This is an application-for a writ of mandamus to compel honorable John E. Humphries, judge of the superior court of King county, to vacate an order made by him on May 10th, 1913, delaying the trial of a certain cause pending in said court, wherein Prank J. S. Conner, the relator herein, is plaintiff, and the Seattle National Bank, a corporation, is defendant, and to further compel the trial judge to proceed with the trial of said cause. Upon an examination of the record, we conclude that the trial judge has acted within his discretion, and that no abuse of discretion has been shown.
The writ is denied.